Citation Nr: 0713364	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  05-18 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a depressive 
disorder.

3.  Entitlement to service connection for obsessive 
compulsive disorder (OCD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from December 1962 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  A notice of disagreement was received 
in November 2003.  In March 2005, a statement of the case was 
issued.  The RO made a specific determination that May 2005 
correspondence from the veteran was accepted as the 
substantive appeal.  

The issue of service connection for OCD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  The veteran's PTSD diagnosis has not been attributed to a 
verified in-service stressor.

3.  The veteran's depressive disorder is not attributable to 
service.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.304(f)) (2006).

2.  A depressive disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records and post-service 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


PTSD

The veteran seeks service connection for PTSD.  The 
regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

In this case, the veteran did not serve in combat.  His DD 
214 is negative for any decorations, medals, badges, 
commendations, citations, or campaign ribbons.  He served 
during the Vietnam War, but he was never in Vietnam.  His 
overseas service was in Hawaii, only.  

Accordingly, any alleged stressor requires corroboration.  

A review of the service medical records is negative for any 
complaints, findings, treatment, or diagnosis of a 
psychiatric disorder.  On his Report of Medical History at 
separation, the veteran denied that he had depression or 
excessive worry, frequent or terrifying nightmares, or 
nervous trouble of any sort.  His medical examination showed 
that he was psychiatrically normal.  The veteran was 
separated from service in September 1965.  

Post-service, in April 1999, the veteran inquired whether he 
might have PTSD due to events in his childhood.  In August 
2001, he indicated that he was convinced that he had PTSD 
after reading the pertinent diagnostic criteria.  In 
September 2001, a VA examiner discussed the veteran's 
application for VA benefits.  The veteran had not completed 
the application and the examiner discussed the letter 
regarding military stressors with him.  The veteran did not 
identify any stressors at that time.  In November 2004, a 
PTSD screen was positive; however, no inservice stressors 
were identified in that screening document.  

The veteran has in fact been diagnosed with PTSD.  In an 
April 2002 letter, a VA staff psychologist stated that the 
veteran had PTSD and there was historical evidence pointing 
to the fact that the veteran's PTSD was related to military 
service.  Thereafter, the veteran received VA outpatient 
treatment for PTSD.  The only inservice incident the veteran 
ever mentioned is contained in an April 2003 record.  At that 
time, the veteran reported that he had had a dream which he 
(the veteran) interpreted as a reference to a time during 
service when he was working in the operating room and was 
fearful that he had exposed patients to a staph infection 
that he had at that time which was related to his acne.  The 
veteran expressed regret, but no specific psychiatric 
symptoms.  He did not assert that this incident was traumatic 
to him or resulted in residual distress.  He only mentioned 
it as part of a dream, mentioned this one time.  The veteran 
did not identify this incident as a PTSD stressor nor was a 
diagnosis of PTSD made based on this incident.  

The veteran essentially contends that he has PTSD, but he has 
not identified any specific stressors which are the basis for 
the PTSD diagnosis.  

The VA psychologist's opinion satisfies the element of a PTSD 
claim under the criteria of 38 C.F.R. § 3.304(f) which 
requires a current diagnosis.  Having submitted a diagnosis 
of PTSD, the Board must now determine whether the record 
contains a medical link between currently diagnosed PTSD and 
an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.

In his VCAA letter, the veteran was provided a PTSD stressor 
questionnaire form.  He did not complete and return that 
form.  In several letters, the veteran indicated that he was 
seeking additional time to substantiate his claim.  He was 
granted additional time by the RO, but he never furnished any 
information regarding inservice stressful events.  The 
veteran has not presented any stressors.  He did not complete 
his stressor statement or return that statement or the 
equivalent thereof to VA.  His medical records do not 
document specific stressors.  As noted above, in VA 
outpatient records, the veteran mentioned one inservice 
incident when he felt fear and regret, however, PTSD was not 
diagnosed based on this incident, the veteran did not assert 
that this incident was a PTSD stressor, the veteran did not 
indicate that he had any residual psychiatric symptoms 
related to this incident, and the VA examiner did not 
attribute any current psychiatric disorder to this incident.  

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  The VA 
psychologist did not refer to any specific inservice 
incident.  To the extent that the VA psychologist opined that 
the veteran had PTSD which was related to service, this 
diagnosis was not made based on a verified in-service 
stressor which is a necessary element to establish service 
connection.  The existence of a stressor is a factual, not a 
medical determination.  The VA examiner can only opine as to 
the sufficiency of the stressor, not that is factually 
occurred.  See Cohen.

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  The veteran is not 
competent to state that he has PTSD which is due to service.  

Accordingly, service connection for PTSD must be denied.  



Depressive Disorder

As noted above, there were no complaints, findings, 
treatment, or diagnosis of a psychiatric disease during 
service.  The veteran was psychiatrically normal when he was 
separated from service.  

There were no complaints, findings, treatment, or diagnosis 
of a psychiatric disorder for over three decades after the 
veteran's separation from service.  

The absence of evidence constitutes negative evidence tending 
to disprove the claim that the veteran suffered from 
depression in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).

The veteran is currently diagnosed as having a depressive 
disorder.  The record reflects an initial diagnosis in the 
late 1990's.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

There is no competent medical evidence relating a depressive 
disorder to service.  The veteran is not competent to make 
this causal link or to state the etiology of his currently 
diagnosed depressive disorder.  See Espiritu.  

In sum, the competent evidence does not establish that a 
depressive disorder began in service.  Thus, there was no 
chronic psychiatric disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that over 30 years after such separation, the 
veteran had a depressive disorder.  Any assertions of 
chronicity and continuity are unsupported.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical 
findings at the time of separation from service, as well as 
absence of any medical records of a diagnosis or treatment 
for many years after service, is probative evidence against a 
claim.).

Accordingly, service connection for a depressive disorder is 
not warranted.  

Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for a depressive disorder is denied.  


REMAND

OCD

The VA psychologist, in April 2002, opined that the veteran's 
OCD is service-related.  Unlike the claim of service 
connection for PTSD, a verified stressor is not required.  
Rather, a claim for service connection generally requires 
competent evidence of a current disability; proof as to 
incurrence or aggravation of a disease or injury in service, 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Here, there is 
competent evidence of a current disability and medical nexus 
to service.  However, the VA psychologist provided no 
explanation of the basis for his opinion.  The United States 
Court of Appeals for Veterans Claims ("the Court") has 
recognized that a mere statement of opinion, without more, 
does not provide an opportunity to explore the basis of the 
opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 19, 20 06).

In light of the foregoing, the Board finds that the veteran 
should be afforded a VA examination to include a medical 
opinion regarding the etiology of currently diagnosed OCD.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the veteran for a VA psychiatric 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that OCD is related to service.  The 
examiner should address the service 
medical records to include the negative 
separation examination as well as the 
post-service evidence to include the 
April 2002 medical opinion of the VA 
psychologist.  

A rationale for any opinion expressed should 
be provided.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


